[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
By decision dated October 7, 1997, this court, as to the Guarantors of the subject note, delayed decision on the plaintiff's motion and the defendants' cross motion for summary judgment to give plaintiff an opportunity to provide evidence, affidavits etc., to sustain its position that the payments made which tolled the statute of limitations as to CDC Financial Corp. were also made on behalf of the guarantors. On October 7, 1997 the affidavits of the defendants denied the payments were made on their behalf or with their approval.
Plaintiff has since taken the deposition of guarantors Steven Erie and Arthur Greenblatt which show that their said affidavits were inaccurate. More importantly, plaintiff has produced written extensions of the loan signed by them individually as guarantors and the guarantor corporations as well. The last of such extensions was dated October 12, 1990 and called for a payment of $25,000. The last payment thereon was dated December 30, 1990 and received by the plaintiff on January CT Page 12253 3, 1991. As a matter of law, the court finds that the October 12, 1990 extension authorized the payment received January 3, 1991 and that the guarantors, having signed the extension, authorized said payment. Accordingly, the statute of limitations began to run on January 3, 1991, it expired on January 3, 1997, and this suit was commenced by service of process on November 25, 1996 well within the statute of limitations. The action by the plaintiff is, therefore, not time barred.
There is no opposition by the defendants subsequent to the plaintiff's memorandum dated November 6, 1997.
There exists no genuine issue of material fact, and the plaintiff is entitled to judgment as a matter of law. Accordingly, the Plaintiff's Motion for Summary Judgment is granted, and the Defendants' Cross Motion for Summary Judgment is denied. Plaintiff's judgment is on liability only. The amount is subject to an affidavit of debt, and if disputed, a hearing on the amount.
Rittenband, J.